Title: To James Madison from Robert Patton, 25 June 1812 (Abstract)
From: Patton, Robert
To: Madison, James


25 June 1812, Philadelphia. “I had occassion yesterday … to visit the Arsenal near Grays ferry on the Schuylkill, & I was struck with surprise, & astonishment to find such an immense quantity of the public stores … in so exposed a situation, & without a military guard, sufficient for its protection. Indeed it is in the power of any insendiary to destroy the whole, by putting fire to the frame shed which joins the other buildings, & which is filled with combustable matter.”
